Jfurti, LLC v Verschleiser (2016 NY Slip Op 01624)





Jfurti, LLC v Verschleiser


2016 NY Slip Op 01624


Decided on March 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


650803/14 -462NB 462NA 462N

[*1] JFURTI, LLC, et al., Plaintiffs-Appellants,
vEli Verschleiser, et al., Defendants-Respondents.


Daniel C. Edelman, New York, for appellants.
Reed Smith LLP, New York (Steven Cooper of counsel), for respondents.

Appeal from orders, Supreme Court, New York County (Eileen Bransten, J.), entered on or about November 3, 2014, to the extent they granted defendants' motion to strike and suppress certain confidential data obtained by plaintiffs from a nonparty and to quash plaintiffs' nonparty subpoenas, and denied plaintiffs' motions to compel discovery sought in connection with their application for a preliminary injunction, unanimously dismissed, without costs, as moot.
The court supervising discovery stated repeatedly, both at oral argument on the relevant motions and at prior conferences, that the discovery rulings embodied in the orders now appealed from related to the preliminary injunction hearing only, not to the plenary action. The application for a preliminary injunction has been withdrawn. Therefore, the appeal from these orders is moot (see Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]; see also Fair Price Med. Supply Corp. v ELRAC Inc., 13 Misc. 3d 33 [Appellant Term, 2d Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2016
DEPUTY CLERK